Exhibit 10.39

 

THE NEIMAN MARCUS GROUP, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

ISSUED PURSUANT TO 1997 INCENTIVE PLAN

 

 

THIS AGREEMENT is made as of the                day of                      , 20
    , by and between THE NEIMAN MARCUS GROUP, INC., a Delaware corporation (the
“Corporation”), and
                                                                     , an
employee of the Corporation or one of its affiliates (the “Employee”).

 

Recitals:

 

1.                                       On January 17, 1997, the Corporation
adopted for the benefit of key employees The Neiman Marcus Group, Inc. 1997
Incentive Plan (the “Plan”), and the Plan was approved by its stockholders on
that date.

 

2.                                       The Plan is administered by the
Compensation Committee (the “Committee”) of the Corporation’s Board of Directors
(the “Board”).

 

3.                                       The Committee has selected the Employee
to participate in the Plan by the grant of Restricted Stock Units, each of which
represents a fictional interest in a share of Class A Common Stock of the
Corporation, par value $.01 per share (“Common Stock”), that shall be subject to
the vesting, distribution and other provisions specified herein.

 

Agreement:

 

For and in consideration of the mutual covenants hereinafter set forth and for
other good and valuable consideration, it is agreed as follows:

 

1.                                       Grant of Restricted Stock Units.  The
Corporation hereby grants to the Employee                         Restricted
Stock Units (the “Award”), subject to the vesting schedule described in
Section 4 and the requirement that the Restricted Stock Units may be forfeited
to the Corporation under the circumstances set forth in that Section.

 

2.                                       No Rights as Equity Owner.  This Award
shall not entitle the Employee to any voting rights, rights upon liquidation or
other rights of owners of the Corporation with respect to any Restricted Stock
Units or Dividend Units unless and until shares of Common Stock are issued to
the Employee in respect of such Units as provided herein.

 

3.                                       Dividend Units.  In the event a cash
dividend is paid on the Common Stock while the Employee holds undistributed
Restricted Stock Units pursuant to this Award that have not been

 

--------------------------------------------------------------------------------


 

forfeited, whether or not then vested, the Corporation shall credit to the
account of the Employee an additional fractional unit representing a fictional
interest in a share of Common Stock (a “Dividend Unit”) with respect to each
such Restricted Stock Unit, with a numerator equal to the amount of the per
share cash dividend declared on the Common Stock and a denominator equal to the
closing price of a share of Common Stock on the New York Stock Exchange on the
date the cash dividend is paid. Dividend Units shall be subject to all other
terms and conditions of this Agreement, provided that no additional Dividend
Units shall be credited with respect to outstanding Dividend Units.

 

4.                                       Vesting of Restricted Stock Units and
Dividend Units and Distribution of Common Stock; Separation from Service; Death;
Disability; or Retirement.

 

(a)                                  The Restricted Stock Units granted
hereunder and all Dividend Units with respect thereto shall vest on the third
anniversary of the date of this Agreement (the “Vesting Date”) if and only if
the Employee remains an employee of the Corporation or one of its affiliates
through the Vesting Date.  On the Vesting Date, the Corporation shall issue to
the Employee a certificate representing a number of shares of Common Stock equal
to the number of Restricted Stock Units and Dividend Units then subject to this
Award; provided, however, that pursuant to the irrevocable election made by the
Employee prior to the execution of this Agreement, distribution of
                    % of the shares of Common Stock otherwise issuable to the
Employee on the Vesting Date (rounded down to the nearest whole share) shall be
deferred beyond the Vesting Date for distribution on
                              , 20       (the “Deferred Distribution Date”) or,
if earlier, as soon as practicable following the date of the Employee’s death
after the Vesting Date, or six months following the Employee’s separation from
service with the Corporation and all of its affiliates for any reason after the
Vesting Date, at which time the Corporation shall issue a certificate
representing the number of shares of Common Stock subject to such deferral
election.

 

(b)                                 Subject to the provisions of Sections 4(c),
4(d) and 4(e), upon the Employee’s separation from service with the Corporation
and all of its affiliates at a time when the Restricted Stock Units and Dividend
Units have not vested, (i) the Employee shall have no rights whatsoever in and
to any of the Restricted Stock Units or Dividend Units; (ii) all the Restricted
Stock Units and Dividend Units shall be forfeited to the Corporation and shall
no longer be outstanding as of the date of such separation from service; and
(iii) neither the Employee nor any of his or her heirs, beneficiaries,
executors, administrators or other personal representatives shall have any
rights with respect thereto.

 

(c)                                  If the Employee dies while in the employ of
the Corporation or any of its affiliates, the Restricted Stock Units and
Dividend Units then subject to this Award shall vest if not yet vested. The
person or persons to whom the Employee’s rights under this Agreement are
transferred by will or the laws of descent and distribution (collectively, the
“Transferee”) shall be entitled to receive, within 30 days after presentation to
the Secretary of the Corporation of documentation acceptable to the Secretary
establishing the Transferee’s legal rights, a certificate representing a number
of shares of Common Stock equal to the number of Restricted Stock Units and
Dividend Units then subject to this Award.

 

2

--------------------------------------------------------------------------------


 

(d)                                 If while in the employ of the Corporation or
any of its affiliates the Employee shall become permanently disabled such that
the Employee will be unable to return to his or her employment with the
Corporation or its affiliates (as shall be conclusively determined by the
Employee Benefits Committee of the Corporation), the Restricted Stock Units and
Dividend Units then subject to this Award shall vest if not yet vested.  The
Corporation shall issue to the Employee a certificate representing a number of
shares of Common Stock equal to the number of Restricted Stock Units and
Dividend Units then subject to this Award six months following the Employee’s
separation from service with the Corporation and all of its affiliates on
account of disability or, if earlier, the Vesting Date or the Deferred
Distribution Date, whichever is applicable.

 

(e)                                  In the event of the Employee’s separation
from service with the Corporation and all of its affiliates prior to the Vesting
Date on account of his or her Eligible Retirement, then a portion of the
Restricted Stock Units and Dividend Units then subject to this Award shall vest,
with the number to be determined by multiplying the number of Restricted Stock
Units and Dividend Units then subject to this Award by a fraction, the numerator
of which is the number of completed months from the date of this Agreement
through the date of Eligible Retirement and the denominator of which is 36.  Six
months following the date of such separation from service, the Corporation shall
issue to the Employee a certificate representing a number of shares of Common
Stock equal to such number of vested Restricted Stock Units and vested Dividend
Units.  The remaining Restricted Stock Units and Dividend Units subject to this
Agreement shall be treated in the same manner as unvested Restricted Stock Units
and unvested Dividend Units subject to the provisions of Section 4(b).  For
purposes of this Agreement, “Eligible Retirement” shall mean the Employee’s
separation from service with the Corporation and all of its affiliates on or
after the date as of which the Employee (i) is eligible for a normal retirement
benefit on account of reaching normal retirement age under the terms of The
Neiman Marcus Group, Inc. Retirement Plan (or a successor plan); or (ii) is not
less than age 55 and has not less than 20 years of vesting or credited service
under the terms of The Neiman Marcus Group, Inc. Retirement Plan (or a successor
plan); provided, however, that the Employee’s separation from service shall not
be an “Eligible Retirement” if the Committee shall find that the Employee was
terminated on account of “Cause.”  For purposes of this Agreement, “Cause” shall
mean, in the Committee’s reasonable judgment, (i) a breach of duty by the
Employee in the course of his or her employment involving fraud, acts of
dishonesty (other than inadvertent acts or omissions), disloyalty, or moral
turpitude; (ii) conduct that is materially detrimental to the Corporation or any
of its affiliates, monetarily or otherwise, or reflects unfavorably on the
Corporation or any of its affiliates or the Employee; (iii) the Employee’s
failure to comply with or enforce the Corporation’s or any of its affiliates’
policies concerning equal employment opportunity, including engaging in sexually
or otherwise harassing conduct; (iv) the Employee’s repeated insubordination or
failure to comply with or enforce other personnel policies of the Corporation or
any of its affiliates; (v) the Employee’s failure to devote his or her full
working time and best efforts to the performance of his or her responsibilities
to the Corporation or its affiliates; or (vi) the Employee’s conviction of or
entry of a plea agreement

 

3

--------------------------------------------------------------------------------


 

or consent decree or similar arrangement with respect to, a felony, other
serious criminal offense, or any violation of federal or state securities laws;
provided, however, that with respect to items (iv) and (v), the Employee has
been provided prior written notice of the failure and afforded a reasonable
opportunity to correct.

 

5.                                       No Guarantee of Employment.  Nothing in
the Plan or in this Agreement shall (i) confer on the Employee any right to
continue in the employ of the Corporation or any of its affiliates; (ii) affect
the right of the Employee or the Corporation or any of its affiliates to
terminate the employment relationship at any time; (iii) be deemed a waiver or
modification of any provision contained in any agreement between the Employee
and the Corporation or any of its affiliates; (iv) be construed as part of the
Employee’s entitlement to remuneration or benefit pursuant to a contract of
employment or otherwise or as compensation for past services rendered; (v)
afford the Employee any rights or additional rights to compensation or damages
as a consequence of the loss or termination of his or her office; or (vi)
entitle the Employee to any compensation or damages for any loss or potential
loss he or she may suffer by reason of being or becoming unable to vest in the
Restricted Stock Units and any Dividend Units attributable thereto as a
consequence of the loss or termination of his or her office, employment, or
service with the Corporation or any of its affiliates.  A cessation of the
Employee’s employment by reason of a leave of absence of not more than six
months approved by the Corporation shall not be deemed a separation from
service.

 

6.                                       Changes in Common Stock.  In the event
of any reorganization, recapitalization, stock split, stock dividend, merger,
consolidation, combination of shares or other change affecting the Common Stock,
the Committee shall make such adjustments as it may deem appropriate with
respect to the Restricted Stock Units and Dividend Units.

 

7.                                       Fractional Units; Optional Issuance in
Book-Entry Form.  Notwithstanding the foregoing, (i) any fractional Restricted
Stock Unit or Dividend Unit will be paid in cash in lieu of Common Stock, with
the amount of such payment to be based on the closing price of a share of Common
Stock on the New York Stock Exchange on the last trading day prior to the date
the payment amount is calculated; and (ii) any shares of Common Stock that under
the terms of this Agreement are issuable in the form of a stock certificate may
instead be issued in book-entry form if the person in whose name the certificate
would otherwise be issued so requests in writing.

 

8.                                       Tax Withholding.  The Corporation shall
take any steps it deems necessary or desirable to satisfy any obligations
imposed by a Federal, state, local or other governmental entity to withhold
taxes; provided, however, that in furtherance of satisfying such withholding
obligations, the Employee shall have the right (by delivering written notice to
the Secretary of the Corporation no less than 30 days nor more than 60 days
prior to the date of distribution) to have a number of whole shares of Common
Stock withheld by the Corporation from the shares to be issued upon
distribution, or to tender to the Corporation other whole shares of Common
Stock, with a value not to exceed the statutory minimum tax withholding
obligation.  In addition, the Employee and/or his or her beneficiary (including
his or her estate) shall bear all taxes on amounts paid under the Plan to the
extent no taxes are withheld, irrespective of whether withholding is required.

 

4

--------------------------------------------------------------------------------


 

9.                                       Interpretation of Plan and this
Agreement.  This Agreement is being entered into pursuant to the Plan and shall
be governed in all respects by the terms and provisions of the Plan, which are
incorporated herein by this reference.  In the case of any inconsistency between
the Plan and this Agreement, the Plan provisions shall control.  Capitalized
terms used and not defined in this Agreement shall have the respective meanings
given them in the Plan.  As used herein (i) the term “employee” shall mean an
employee of the Corporation or of any affiliate of the Corporation; (ii) the
term “affiliate” as used with respect to the Corporation shall mean any
corporation or other entity in which the Corporation or any such other
corporation or entity owns, directly or indirectly, 50% or more of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests, or that is considered to be under common control with the
Corporation pursuant to Section 414(b) or (c) of the Internal Revenue Code of
1986, as amended (the “Code”); and (iii) the phrase “separation from service”
shall be interpreted in a manner consistent with the distribution requirements
of Section 409A of the Code.  In all respects, questions of interpretation and
application of the Plan and of this Agreement shall be determined by a majority
of the Committee, as it may from time to time be constituted, and the
determinations of such majority shall be final and binding upon all persons.

 

10.                                 Choice of Law; Exclusive Forum; Consent to
Jurisdiction; Waiver of Right to Contest Removal and to Jury Trial.  The
validity, performance and enforceability of this Agreement shall be determined
and governed by the laws of the State of Texas, without regard to its conflict
of laws principles. The exclusive forum for any action concerning this Agreement
or the transactions contemplated hereby shall be in a court of competent
jurisdiction in Dallas County, Texas, with respect to a state court, or the
Dallas Division of the United States District Court for the Northern District of
Texas, with respect to a federal court.  THE EMPLOYEE HEREBY CONSENTS TO THE
EXERCISE OF JURISDICTION OF A COURT IN THE EXCLUSIVE FORUM AND WAIVES ANY RIGHT
HE OR SHE MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY THE
CORPORATION OR ANY OF ITS AFFILIATES TO FEDERAL COURT OF ANY SUCH ACTION HE OR
SHE MAY BRING AGAINST IT IN STATE COURT.  THE EMPLOYEE AND THE CORPORATION
FURTHER HEREBY MUTUALLY WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY ACTION
CONCERNING THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY.

 

EXECUTED at Dallas, Texas, as of the date appearing in the first paragraph of
this Agreement.

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By

 

 

 

 

  Nelson A. Bangs,

 

 

  Senior Vice President & General Counsel

 

 

 

 

 

 

 

 

 

 

, Employee

 

5

--------------------------------------------------------------------------------